Title: Thomas Jefferson: State of the Finances of the University of Virginia, 6 Apr. 1823, 6 April 1823
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Apr. 6. 1823. a general view of the finances of the Universitymr Brockenbrough estimated the debts at 20M.D. at the date of the last report, mr Dawson at 27,000. call them then27,000the resources to pay that are as follows.the arrears of subscription were then 18,343. D our Collector has called on almost every man, obtained his assumpsit verbal or written to pay out of his crop this season. he says we shall lose between 4. & 5000.D. by bankruptcies & removals but that we may count on about14,000.this year’s annuity has been recd & pd towards the debts7,800the annuity of the next year payable Jan. 1. will be4,20026,000.It may be hoped that the legislature remitting the principal of the debt, will not exact the interest of the present year, which would furnish the 1000.D. deficit and leave us 10,000D. in hand; if they do not, this deficit will cut in on the late loan and leave that only 59,000.with this sum clear we enter on the RotundaBut one half of the debts (13,500 D) must be paid immediately the other half the 1st day of Jan. next, and as  the 14,000.D. are not in hand, we must borrow it from the new loan to be replaced. for this purpose we must call immedly for14,000we shall need for lumber & other advances for the Rotunda about16,000consequently we must call now for30,000we shall have occasion by the 1st of Jan. next for about15,000and the 1st of Jan. 1825. for the balance15,00060,000this will save us of interest 18,000D.this year and9,000. the next2,700
   this shd have been 6300

                        
                    